SUMMARY ORDER

Petitioner Mamadou Ba, a citizen of Mauritania, seeks review of an August 31, 2006 order of the Board of Immigration Appeals (“BIA”), affirming the September 12, 2005 decision of Immigration Judge (“IJ”) Robert D. Weisel, revoking his prior grant of asylum. In re Mamadou Ba, No. A95 378 293 (B.I.A. Aug. 31, 2006), aff'g No. A95 378 293 (Immig. Ct. N.Y. City Sept. 12, 2005). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Where, as here, the BIA adopts and affirms, then supplements the IJ’s decision, we review the IJ’s decision as supplemented by the BIA. See Bhanot v. Chertoff, 474 F.3d 71, 72 (2d Cir.2007). We review legal issues, and the application of law to fact, de novo. See Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003). We review the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard, treating them as “conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see, e.g., Zhou Yun Zhang v. INS, 386 F.3d 66, 73 & n. 7 (2d Cir.2004). However, we will vacate and remand for new findings if the agency’s reasoning or its fact-finding process was sufficiently flawed. Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 406 (2d Cir.2005).
Based on the thorough opinion of the BIA the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral arguments in this case is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), Second Circuit Local Rule 34(d)(1).